acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum sca released cc el gl br3 dakohn tl-n-4611-97 date dec to district_counsel ohio district attention mary e pierce from chief branch general litigation cc ner ohi cin cc el gl br3 subject significant service_center advice -- amended returns processing this responds to your request for significant advice dated date in connection with a question posed regarding handling of amended returns by examination personnel your request directed to the assistant chief_counsel income_tax and accounting was forwarded to this division by transmittal dated date copy attached disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in the ccdm this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue should the examination and service_center functions of the national_office develop procedures governing the processing of amended returns given to revenue agents to ensure that amounts which are reflected on such returns and which are due and owing are ultimately assessed conclusion in light of the language of sec_6201 directing the service to assess amounts which are shown on taxpayer returns and which have not yet been paid and to ensure that amounts reflected on amended returns are assessed before expiration of the statute_of_limitations procedures directing revenue agents to submit such returns for service_center processing and ultimately assessment should be developed facts tl-n-4611-97 your incoming memorandum reflects that the issue of how revenue agents should handle amended returns reflecting tax due and owing has arisen in the context of a specific criminal tax case but that this issue frequently arises in other contexts as well the typical scenario which gives rise to this issue appears to be that a taxpayer examination is under way when the taxpayer or his representative submits to the revenue_agent assigned to the examination one or more amended returns evidently even in situations where the statute_of_limitations on assessment remains open the additional_amounts reflected by the amended returns are not routinely assessed by the service authority addressing processing for assessment of amounts shown on amended returns is notably nonexistent you have indicated that one rationale provided for not assessing such amounts is that most examinations result in agreed cases which culminate in payment of the additional_amounts shown on the amended returns obviating the need for assessment of those amounts where they are received before the statute_of_limitations has run however you note in your memorandum that the absence of procedures directing examination personnel to submit for processing amended returns reflecting tax due and owing may detract from the irs’ compliance mission discussion we agree that the absence of procedures directing examination to submit amended returns for service_center processing may in many instances result in such returns not being processed for assessment and consequently in collectible amounts not being collected furthermore our opinion is that the development of such procedures is necessary to ensure that amounts due and owing are assessed before the statute_of_limitations expires and are therefore ultimately able to be collected we note that in a memorandum dated date copy attached which addresses several other issues pertaining to processing of amended returns and which this division was asked to review the associate district_counsel rocky mountain district indicated that amended returns are in fact routinely submitted to service centers for assessment processing see pp that memorandum does not counter our assertion that procedures governing this area presently do not exist tl-n-4611-97 moreover the development of appropriate procedures would be consistent with the internal_revenue_code specifically sec_6201 that provision states in pertinent part the secretary is authorized and required to make the assessments of all taxes imposed by this title which have not been duly paid_by stamp at the time and in the manner provided by law such authority shall extend to and include the following taxes shown on return -- the secretary shall assess all taxes determined by the taxpayer or by the secretary as to which returns or lists are made under this title sec_6201 emphasis supplied the regulations indicate that an amended_return is to be treated as a return at least for the purpose of determining the amount of any deficiency which exists see sec_301_6211-1 like you we were unable to find additional authority offering guidance for revenue agents on how amended returns reflecting potentially assessable amounts should be dealt with however we believe that the above statutory language implies that taxes which are due and owing and which are reflected by an amended_return submitted to service personnel by a taxpayer should be assessed even where a given examination is likely to result in an agreed_case accordingly to ensure that this occurs and to protect against the potential loss of revenue from untimely assessments we believe procedures should be in place which direct examination personnel to effect processing of amended returns for assessment our understanding is that no such procedures currently exist as a result our opinion is that examination and the service_center functions should develop such procedures tl-n-4611-97 thank you for soliciting our advice on this issue if you have questions or comments regarding this memorandum please do not hesitate to contact either me or debbie kohn the general litigation division docket_attorney assigned to this matter pincite _______ s _______________ lawrence h schattner attachments significant service_center advice assignment transmittal dated date with attached memorandum dated date memorandum to assistant chief_counsel field service from associate district_counsel salt lake city dated date cc assistant regional_counsel gl northeast region assistant chief_counsel income_tax and accounting sandra moody executive assistant to the national director pat hudak executive assistant to the national director submissions processing customer service operations
